 Case 1:07-cr-00459-RBK Document 498 Filed 11/02/20 Page 1 of 1 PageID: 5637




NOT FOR PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

                                                 :
 UNITED STATES OF AMERICA,                       :
                                                 :
                   Plaintiff,                    :         Crim. No. 07-459 (RBK)
                                                 :
           v.                                    :         ORDER
                                                 :
 SERDAR TATAR,                                   :
                                                 :
                   Defendant.                    :
                                                 :
                                                 :

KUGLER, United States District Judge:

       THIS MATTER comes before the Court upon the following Motions: (1) Defendant’s

Sealed Motion for Reduction of Sentence Under First Step Act (Doc. 489); (2) Defendant’s Motion

for Reduction of Sentence Under First Step Act (Doc. 490); and (3) Christopher O’Malley’s

Motion to Withdraw as Attorney (Doc. 494); for the reasons expressed in the corresponding

opinion,

       IT IS HEREBY ORDERED that (1) Defendant’s Sealed Motion for Reduction of

Sentence Under First Step Act (Doc. 489) is DENIED; (2) Defendant’s Motion for Reduction of

Sentence Under First Step Act (Doc. 490) is DENIED; and (3) Christopher O’Malley’s Motion to

Withdraw as Attorney (Doc. 494) is GRANTED.

Dated: 11/2/2020                                                   /s/ Robert B. Kugler
                                                                   ROBERT B. KUGLER
                                                                   United States District Judge
